1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 PEARL SALAZAR,

 8          Worker-Appellee,

 9 v.                                                                           NO. 29,631

10 LAS VEGAS MEDICAL CENTER
11 and STATE OF NEW MEXICO
12 RISK MANAGEMENT,

13          Employer/Insurer-Appellants.


14 APPEAL FROM NEW MEXICO WORKERS’ COMPENSATION
15 ADMINISTRATION
16 Gregory D. Griego , Workers’ Compensation Judge

17 James Rawley
18 Albuquerque, NM

19 for Appellee

20   Law Office of Hatcher & Tebo. P.A.
21   Scott P. Hatcher
22   Christopher J. Tebo
23   Santa Fe, NM

24 for Appellants
1                           MEMORANDUM OPINION

2 WECHSLER, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.


 8                                             ______________________________
 9                                             JAMES J. WECHSLER, Judge
10
11 WE CONCUR:



12 _______________________________
13 CYNTHIA A. FRY, Chief Judge



14 _______________________________
15 LINDA M. VANZI, Judge




                                           2